



Exhibit 10.37


NOBLE ENERGY, INC. 2017 LONG-TERM INCENTIVE PLAN
CASH-SETTLED RESTRICTED STOCK UNIT AWARD NOTICE
[3-YEAR CLIFF VESTED]


You, the Participant named below, have been awarded the following award of
Restricted Stock Units (the “RSUs”) and associated Dividend Equivalent Cash
Rights on the terms and conditions set forth below and in accordance with the
Restricted Stock Unit Award Agreement to which this Cash-Settled Restricted
Stock Unit Award Notice is attached (the “Agreement”) and the Noble Energy, Inc.
2017 Long-Term Incentive Plan (the “Plan”):


Participant Name:
 
 
 
Number of RSUs Awarded:
 
 
 
Award Date:
 
 
 
Vesting Date:
The third anniversary of the Award Date







Please note that this Cash-Settled Restricted Stock Unit Award Notice serves as
your notice of the Award and is for your personal files. You are not required to
sign and return any documents. You will be deemed to accept the Award unless you
promptly notify the compensation department of Noble Energy, Inc. in writing
that you reject the Award. By accepting this Award, you are agreeing to be bound
by the terms of this Cash-Settled Restricted Stock Unit Award Notice, the
Agreement and the Plan.
    
NOBLE ENERGY, INC.
                                    


David L. Stover
President and CEO
























































--------------------------------------------------------------------------------





NOBLE ENERGY, INC.
2017 LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement (“Agreement”), made and entered into
as of the Award Date (as set forth on the Cash-Settled Restricted Stock Unit
Award Notice), is by and between Noble Energy, Inc., a Delaware corporation
(“Noble”), and the Participant named in the Cash-Settled Restricted Stock Unit
Award Notice pursuant to the Noble Energy, Inc. 2017 Long-Term Incentive Plan
(the “Plan”).


1.    Award of RSUs. Effective as of the Award Date, Noble hereby awards to
Participant, and Participant hereby accepts, an award (“Award”) of RSUs and
Dividend Equivalent Cash Rights described in Section 2 below on the terms and
conditions and subject to the restrictions, including forfeiture, set forth in
this Agreement, the Cash-Settled Restricted Stock Unit Award Notice and the
Plan. Each RSU represents the right to receive an amount of cash equal to the
Fair Market Value of one share of Common Stock as of the Actual Vesting Date (as
defined below).


2.    Dividend Equivalent Cash Rights. In the event that, prior to the Actual
Vesting Date, Noble declares and pays any cash dividends in respect of its
outstanding shares of Common Stock, the Dividend Equivalent Cash Rights entitle
Participant to receive, on the Actual Vesting Date with respect to each RSU
vesting on such date, an additional cash payment equal to the total amount of
cash dividends paid by Noble with respect to a share of its Common Stock during
the period beginning on the Award Date and ending on the Actual Vesting Date
with respect to such RSU, without interest or adjustment for the passage of time
from the date of any such cash dividend. For the avoidance of doubt, no Dividend
Equivalent Cash Rights will result from declared but unpaid dividends.


3.    Vesting and Forfeiture/Payment.


(a)    Until the Vesting Date or, if earlier, the date on which the RSUs and
Dividend Equivalent Cash Rights vest pursuant to this Agreement and the
provisions of the Plan, including terms providing for earlier vesting in certain
circumstances (such earlier date, the “Actual Vesting Date”), the RSUs and
Dividend Equivalent Cash Rights are subject to being forfeited by Participant.


(b)    As soon as practicable (but in no event later than 30 days) following the
Actual Vesting Date, Noble will make a lump sum cash payment to Participant (or
in the event of Participant’s death, to Participant’s estate) in an amount equal
to the sum of (i) the Fair Market Value of one share of Common Stock as of the
Actual Vesting Date multiplied by the number of vested RSUs, plus (ii) the
amount of any related Dividend Equivalent Cash Rights. Notwithstanding the
preceding sentence, in the event that the Board determines that making all or a
portion of the payment under this Section would jeopardize the ability of Noble
to continue as a going concern, the Board may delay such payment or portion
thereof until the making of the payment or portion thereof would no longer have
such effect. The Award will cease to be outstanding upon the earlier of
forfeiture or upon payment with respect to the Award.


(c)    Immediately after termination of Participant’s employment or service with
Noble and its Affiliates, all RSUs and Dividend Equivalent Cash Rights as to
which the restrictions applicable hereunder have not by that time been removed
or are not as of such date being removed pursuant to the Cash-Settled Restricted
Stock Unit Award Notice and this Agreement or the applicable provisions of the
Plan will be forfeited, and neither Participant nor any of his or her heirs,
beneficiaries, executors, administrators or other personal representatives will
have any rights whatsoever in and to any of the forfeited RSUs or Dividend
Equivalent Cash Rights.


4.    No Rights As Shareholder. The Award is not an equity interest in Noble and
will not entitle Participant to any voting rights, rights upon liquidation or
other rights of shareholders of Noble.


5.    Withholding Taxes. Noble and its Affiliates will, to the extent permitted
by law, have the right to deduct from any payments made hereunder any federal,
state or local taxes required to be withheld on account of amounts payable
hereunder.


6.    Effect on Employment or Services. Nothing contained in the Plan or in this
Agreement will confer upon Participant any right with respect to the
continuation of his or her employment by or service with Noble or an Affiliate,
or interfere in any way with the right of Noble or an Affiliate, (subject to the
terms of any separate agreement to the contrary) at any time to terminate such
employment or service or to increase or decrease the compensation of Participant
from the rate in existence at the date of this Agreement.







--------------------------------------------------------------------------------





7.    The Plan and Cash-Settled Restricted Stock Unit Award Notice. The terms
and provisions of the Plan and the attached Cash-Settled Restricted Stock Unit
Award Notice are hereby incorporated into this Agreement as if set forth herein
in their entirety. In the event of a conflict between any provision of this
Agreement and the Plan, the provisions of the Plan will control. Capitalized
terms used in this Agreement and not otherwise defined in this Agreement or the
Cash-Settled Restricted Stock Unit Award Notice will have the respective
meanings assigned to such terms in the Plan.


8.    Assignment/Transferability. Noble may assign all or any portion of its
rights and obligations under this Agreement. The Award and the rights and
obligations of Participant under this Agreement may not be sold, transferred,
pledged, exchanged, hypothecated or otherwise disposed of by Participant other
than by will or the laws of descent and distribution.


9.    Binding Effect/Governing Law. This Agreement will be binding upon and
inure to the benefit of (i) Noble and its successors and assigns, and (ii)
Participant and his or her heirs, devisees, executors, administrators and
personal representatives. This Agreement will be governed by and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas, except as superseded by federal law.


10.    Compensation Recoupment Policy. By accepting the Award, Participant
hereby acknowledges and agrees that Participant and the Award are subject to
Noble’s compensation recoupment policy as contained in Noble’s Code of Conduct
(the “Policy”), as amended from time to time, and the terms and conditions of
the Policy are hereby incorporated by reference into this Agreement.


11.    Funding. The Award is unfunded. Participant’s right to receive payment
hereunder will be no greater than the right of an unsecured creditor of Noble
and Participant will not have any rights in or against specific assets of Noble.


12.    Code Section 409A. The Award is intended to be exempt from Section 409A
of the Code and any ambiguities herein will be interpreted, to the extent
possible, in a manner consistent therewith.







